OPINION — AG — ** NURSING HOME LICENSE ** HOSPITAL AND NURSING HOME LICENSES AUTOMATICALLY BECOME INVALID ON THE EFFECTIVE DATE OF A CHANGE OF OWNERSHIP; THAT THE STATE BOARD OF HEALTH HAS 'NO' AUTHORITY TO ISSUE NEW LICENSE RETROACTIVE TO THE EFFECTIVE DATE OF SUCH CHANGE OF OWNERSHIP; THAT THE THIRTY DAY GRACE PERIOD PROVIDED UNDER 63 Ohio St. 1-1702 [63-1-1702] HAD NO APPLICABILITY TO SUCH LICENSE; AND THAT THE NOTICE PROVISIONS OF 75 Ohio St. 314 [75-314] ARE NOT APPLICABLE TO NEW LICENSES ISSUED PURSUANT TO A CHANGE OF OWNERSHIP. (NURSE HOME, EXPIRATION, CHANGE OF OWNERSHIP PURCHASE, TRANSFERRED, TERMINATION, FEES, ADMINISTRATIVE PROCEDURES ACT) CITE: 75 Ohio St. 314 [75-314], 63 Ohio St. 1-1702 [63-1-1702], 63 Ohio St. 1-704 [63-1-704] 63 Ohio St. 1-805 [63-1-805] (JAMES R. BARNETT)